Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Election/Restrictions
Newly submitted claim 1 along with dependent claims 3-4, 6-7, 22, 29-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding the limitation “wherein the dam includes a top surface away from the first surface and a curved corner adjacent to the top surface” of claim 1 (lines 8-9) the curved corner refers to dam (103) of Fig. 1B (one of the withdrawn species). The elected embodiment of Fig. 1C does not include such feature of dam (103).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3-4, 6-7, 22, 29-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is not clear as to how “the first surface is above the exposed region” is possible. For the purpose of examination, it is considered as “the exposed region is above the first surface”. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 11-13, 16, 26, 33-37 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2016/0068387 A1 (“Nakanishi”).

Regarding claim 11, Nakanishi shows (Fig. 1) a semiconductor package structure (100, para 32), comprising: 
an electronic device (101, chip, para 32) having an exposed region adjacent to a first surface (top) of the electronic device; 

    PNG
    media_image1.png
    635
    874
    media_image1.png
    Greyscale

a dam (150, para 39) around the exposed region (110 area above the chip, para 36, 39 when MEMS 102 is incorporated within chip, para 32) of the electronic device and disposed on the first surface, the dam comprising a second portion (as shown in green highlighted area of 150) and a first portion (non-highlighted portion of 150 as shown above) at least partially above the second portion, and 
an encapsulant (160) laterally covering (as shown) the first portion, wherein a side surface of the second portion is covered by the first portion (as shown).

Regarding claim 12, Nakanishi shows (Fig. 1) wherein the first portion (non-highlighted portion of 150 as shown above) is in contact with a top surface of the second portion (as shown in green highlighted area of 150).

Regarding claim 13, Nakanishi shows (Fig. 1) wherein the first portion is further encapsulating a side surface (vertical side of second portion adjacent to first portion) of the second portion (as shown above).

Regarding claim 16, Nakanishi shows (Fig. 1) wherein the encapsulant (160) encapsulating the electronic device (101) and the dam (150), the encapsulant comprising a top surface, a portion of the top surface is higher than a top surface of the dam (rightmost or leftmost part of 160 as shown above).

Regarding claim 26, Nakanishi shows (Fig. 1) wherein the dam (150) is free from projecting over the exposed region (as shown above).

Regarding claim 33, Nakanishi shows (Fig. 1) wherein two sides (highlighted second portion as shown above with top horizontal and vertical side adjacent to first portion) of the second portion are in contact with the first portion (as shown above), and wherein the two sides are substantially perpendicular to each other.

Regarding claim 34, Nakanishi shows (Fig. 1) wherein the second portion is disposed above the first surface of the electronic device, and wherein the exposed region is above the first surface.

claim 35, Nakanishi shows (Fig. 1) wherein a width of the second portion is smaller than a width of the first portion (as shown above).

Regarding claim 36, Nakanishi shows (Fig. 1) wherein a height of the second portion is smaller than a height of the height of the first portion (as shown above).

Regarding claim 37, Nakanishi shows (Fig. 1) further comprising a bonding wire (130, para 38) separated apart from the dam (150) by a distance (as shown above).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because of the modified new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/WASIUL HAIDER/Examiner, Art Unit 2819